OFFICE     OF   THE   ATTORNEY      GENERAL     OF   TEXAS

                                     AUSTIN




Honorable W. J. Mo~onuell, President
North Texas State Taaohsra College
Teachers Collage Station
Denton, Texas
Dear   Sir:




              Ycur    letttw    or                          askad the opin-
ion of this dapartuant u
proprlation ,provi
the NorthTaras S
Thousand Dollars,
Soienor Build1                                          ror the purahass
or a vehicle t                                          an which is use4
in the transpo
places ln the c
                                              red to is provided bg tha
                                              lags in the pureham of
                                          the Solance Building. When
                                       rerence   to pl.aas,It meant3




ment inaide
stitution.
ie obviously not a pleca of squlpment Intenda for uss in-
side of'or with th Soience Building. Your qusstlon is
tharefora answered In the negstiva.
                                                Yours very     truly
Ar,?ROVEDFEB 15, 19l,1
e/ Gerald C. Mann                             ATTORNEY GENERAL OF TEXAS
ATTORNEY GEZJERALOF TEXAS
                                              BY
                                                           R. W. Fairchild
RWF:LM                                                           Assistant